         Case 2:20-cv-00376-GMN-NJK Document 106 Filed 07/26/21 Page 1 of 1




 1
 2
 3
 4
 5
 6
 7                             UNITED STATES DISTRICT COURT
 8                                      DISTRICT OF NEVADA
 9
10          IN RE MGM RESORTS                              Case No. 2:20-cv-00376-GMN-NJK
            INTERNATIONAL DATA BREACH
11          LITIGATION                                                     Order
12
13         To date, the parties have not filed a stipulated discovery plan as required by Local Rule 26-
14 1(a). The parties are hereby ORDERED to file, no later than August 9, 2021, a joint proposed
15 discovery plan or a status report.
16         IT IS SO ORDERED.
17         Dated: July 26, 2021
18                                                               ______________________________
                                                                 Nancy J. Koppe
19                                                               United States Magistrate Judge
20
21
22
23
24
25
26
27
28

                                                    1
